 

Exhibit 10.1

 

SIXTH AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

 

SEPTEMBER 19, 2014

 

AMONG

 

EV PROPERTIES, L.P.,

 

as Borrower,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

 

 

  

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Sixth Amendment”) dated as of September 19, 2014, is among EV PROPERTIES, L.P.,
a Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.

 

Recitals

 

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
26, 2011 (as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of December 21, 2011, by that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of March 29,
2012, by that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of September 27, 2012, by that certain Fourth Amendment to
Second Amended and Restated Credit Agreement dated as of February 26, 2013, and
by that certain Fifth Amendment to Second Amended and Restated Credit Agreement
dated as of August 7, 2014, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.

 

B.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.

 

C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Sixth Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Sixth Amendment refer to sections of
the Credit Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Amendments to Section 1.02.

 

(a)          The definitions of “Agreement” and “Senior Secured Funded Debt” are
hereby amended in their respective entireties to read as follows:

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, and as the same may be amended, modified or supplemented from
time to time.

 

Page 1

 

  

“Senior Secured Funded Debt” means any Debt included in the definition of “Total
Debt” which is secured by a Lien on the Properties of the Borrower or any
Guarantor, except for any Debt secured by a Lien on the equity interests of EVEP
Redbird permitted under Section 9.03(f).

 

(b)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

 

“EVEP Redbird” means CGS Nine LLC, a Delaware limited liability company.

 

“Sixth Amendment” means that certain Sixth Amendment to Second Amended and
Restated Credit Agreement, dated as of September 19, 2014, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.

 

“Sixth Amendment Effective Date” has the meaning set forth in the Sixth
Amendment.

 

2.2           Amendment to Section 9.02. Section 9.02 is hereby amended to
insert the following Section 9.02(g) which reads in its entirety as follows:

 

(g)          Debt incurred by EVEP Redbird in a principal amount of
approximately $80,000,000; provided that such Debt is non-recourse to the
Parent, the Borrower and the other Subsidiaries of the Parent.

 

2.3           Amendment to Section 9.03. Section 9.03 is hereby amended to
insert the following Section 9.03(f) which reads in its entirety as follows:

 

(f)          Liens on Equity Interests in Cardinal and EVEP Redbird to secure
Debt contemplated by Section 9.02(g); provided that such Liens attach only to
the Equity Interests being pledged as collateral to secure such Debt and the
proceeds thereof and are otherwise non-recourse to the Parent, the Borrower and
its Subsidiaries.

 

2.4           Amendment to Section 9.12. Section 9.12 is hereby amended to
delete the word “and” immediately prior to the beginning of Section 9.12(e) and
to insert at the end of such Section the following new Section 9.12(f) which
reads in its entirety as follows:

 

“and (f) the sale of all of any portion of any Investment permitted by Section
9.05(n)”.

 

2.5           Waiver of Section 8.14(b). To the extent it would otherwise be
required to comply, the parties agree that EVEP Redbird shall not be required to
comply with Section 8.14(b) while it remains obligated to pay the Debt permitted
to be incurred under Section 9.02(g).

 

Page 2

 

  

Section 3.          Conditions Precedent. This Sixth Amendment shall become
effective on the date (such date, the “Sixth Amendment Effective Date”) when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

3.1           The Administrative Agent shall have received from the Majority
Lenders and the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Sixth Amendment signed on behalf of such Persons.

 

3.2           Both before and immediately after giving effect to this Sixth
Amendment, no Default shall have occurred and be continuing.

 

3.3           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective (and the Sixth Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 3 or the waiver of such conditions as permitted in Section 12.02. Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.

 

Section 4.          Miscellaneous.

 

4.1           Confirmation. The provisions of the Credit Agreement, as amended
by this Sixth Amendment, shall remain in full force and effect following the
Sixth Amendment Effective Date.

 

4.2           Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document and agrees that each Loan Document remains in full
force and effect as expressly amended hereby; (c) agrees that from and after the
Sixth Amendment Effective Date each reference to the Credit Agreement in the
Guaranty Agreement and the other Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this Sixth Amendment; and (d)
represents and warrants to the Lenders that as of the date hereof: (i) all of
the representations and warranties contained in each Loan Document are true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date, (ii) no Default has occurred and
is continuing and (iii) no event, development or circumstance has have occurred
or exists that has resulted in, or could reasonably be expected to have, a
Material Adverse Effect.

 

4.3           Counterparts. This Sixth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Sixth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Sixth Amendment.

 

Page 3

 

  

4.4           No Oral Agreement. This Sixth Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties. There
are no subsequent oral agreements between the parties.

 

4.5           GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

4.6           Payment of Expenses. In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Sixth Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

 

4.7           Severability. Any provision of this Sixth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.8           Successors and Assigns. This Sixth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

[Signature Pages Follow]

 

Page 4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed effective as of the Sixth Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.       By: EV Properties GP, LLC, its general
partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer       PARENT: EV ENERGY PARTNERS, L.P.
        By: EV ENERGY GP, L.P.,     its general partner           By:  EV
MANAGEMENT, LLC, its general partner         By: /s/ MICHAEL E. MERCER    
Michael E. Mercer     Senior Vice President and Chief     Financial Officer    
  GUARANTORS: EV PROPERTIES GP, LLC         By: /s/ MICHAEL E. MERCER    
Michael E. Mercer     Senior Vice President and Chief     Financial Officer

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  ENERVEST PRODUCTION PARTNERS, LTD.   By: EVPP GP, LLC,     its general partner
        By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer         EVPP GP, LLC         By: /s/
MICHAEL E. MERCER     Michael E. Mercer     Senior Vice President and Chief    
Financial Officer         CGAS PROPERTIES, L.P.         By: EVCG GP, LLC,    
its general partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer    
Senior Vice President and Chief     Financial Officer         ENERVEST-CARGAS,
LTD.         By: EVPP GP, LLC,     its general partner         By: /s/ MICHAEL
E. MERCER     Michael E. Mercer     Senior Vice President and Chief    
Financial Officer

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  EVCG GP, LLC         By: /s/ MICHAEL E. MERCER     Michael E. Mercer    
Senior Vice President and Chief     Financial Officer         ENERVEST MONROE
MARKETING, LTD.         By: EVPP GP, LLC, its general partner         By: /s/
MICHAEL E. MERCER     Michael E. Mercer     Senior Vice President and Chief    
Financial Officer       ENERVEST MONROE GATHERING, LTD.         By: EVPP GP,
LLC, its general partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer
    Senior Vice President and Chief     Financial Officer

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as   Administrative Agent and a
Lender         By: /s/ RONALD DIERKER     Name: Ronald Dierker     Title:
Authorized Officer

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/
BETSY JOCHER     Name: Betsy Jocher     Title: Director

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  COMPASS BANK, as a Lender       By: /s/ RHIANNA DISCH     Name: Rhianna Disch
    Title: Vice President

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  CITIBANK, N.A., as a Lender       By: /s/ EAMON BAQUI     Name: Eamon Baqui  
  Title: Vice President

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  COMERICA BANK, as a Lender       By: /s/ WILLIAM ROBINSON     Name: William
Robinson     Title: Vice President

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender       By: /s/
MICHAEL WILLIS     Name: Michael Willis     Title: Managing Director          
By: /s/ DIXON SCHULTZ     Name: Dixon Schultz     Title: Managing Director

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  ING CAPITAL LLC, as a Lender         By: /s/ JULI BIESER     Name: Juli Bieser
    Title: Director         By: /s/ CHARLES HALL     Name: Charles Hall    
Title: Managing Director

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  ROYAL BANK OF CANADA, as a Lender       By: /s/ MARK LUMPKIN, JR.     Name:
Mark Lumpkin, Jr.     Title: Authorized Signatory

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  THE BANK OF NOVA SCOTIA, as a Lender       By: /s/ ALAN DAWSON     Name: Alan
Dawson     Title: Director

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  MUFG UNION BANK, N.A. (fka, Union Bank N.A.), as a Lender         By: /s/
DAVID HELFFRICH     Name: David Helffrich     Title: Vice President

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ JOHN C. LOZANO    
Name: John C. Lozano     Title: Vice President

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  AMEGY BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ THOMAS KLEIDERER
    Name: Thomas Kleiderer     Title: Vice President

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender           By: /s/ MICHAEL
SPAIGHT     Name: Michael Spaight     Title: Authorized Signatory           By:
/s/ VIPUL DHADDA     Name: Vipul Dhadda     Title: Authorized Signatory

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  FROST BANK, as a Lender       By: /s/ MATTHEW SHANDS     Name: Matthew Shands
    Title: Assistant Vice President

 

Sixth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

